Title: From Thomas Jefferson to Benjamin Smith, 20 May 1808
From: Jefferson, Thomas
To: Smith, Benjamin


                  
                     Sir
                     
                     Monticello May 20. 08
                  
                  I return you my thanks for the communication by your letter of Apr. 19. of the resolutions of the Grand jury of Brunswick, approving of the embargo. could the alternative of war or embargo have been presented to the whole nation, as it occurred to their representatives, there could have been but the one opinion that it was better to take the chance of one year by the embargo, within which the orders & decrees producing it may be repealed, or peace take place in Europe, which may secure peace to us. how long the continuance of the embargo may be preferable to war, is a question we shall have to meet, if the decrees & orders & war continue.   I am sorry that in some places, chiefly on our Northern frontier a disposition even to oppose the law by force has been manifested. in no country on earth is this so impracticable as in one where every man feels a vital interest in maintaining the authority of the laws, and instantly engages in it as in his own personal cause. accordingly we have experienced this spontaneous aid of our good citizens in the neighborhoods where there has been occasion, as I am persuaded we ever shall on such occasions. through the body of our country generally our citizens appear heartily to approve & support the embargo. I am also to thank you for the communication of the Wilmington proceedings, and I add my salutations & assurances of great respect
                  
                     Th: Jefferson
                     
                  
               